SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO.: 0-50441 Date of Report: December 28, 2011 CHINA DIGITAL ANIMATION DEVELOPMENT, INC. (Exact name of registrant as specified in its charter) New York 84-1275578 (State of other jurisdiction of (IRS Employer incorporation or organization Identification No.) 15 West 39th Street, Suite 14B (Address of principal executive offices) (Zip Code) 212-391-2688 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers On December 28, 2011 Sheng Zhai resigned from his position as a member of the Company’s Board of Directors and from his position as the Chairman, Chief Executive Officer and President of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. January 5, 2012 CHINA DIGITAL ANIMATION DEVELOPMENT, INC. By: /s/ Hu Yumei Hu Yumei, Chief Financial Officer
